Citation Nr: 1710217	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-03 587A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1987, with two months and twenty-four days of prior inactive service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 2002 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  In March 2009, the RO reopened and denied on the merits the issue of entitlement to service connection for bilateral hearing loss.  In the April 2011 rating decision, the RO again reopened and denied on the merits the issue of entitlement to service connection for bilateral hearing loss.  Although the RO has reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened, and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss has been listed as an issue on appeal on the first page of this decision.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sciatica has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his February 2015 VA Form 9, the Veteran requested a Board hearing to be held in Washington, DC.  In February 2017, the Veteran indicated that he wanted a videoconference hearing instead of a hearing in Washington, DC.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran must be notified of the date, time and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

